Citation Nr: 9901563	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-26 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 until 
July 1972.  

Service connection for PTSD was denied by a decision of the 
Department of Veterans Affairs (VA) Board of Veterans 
Appeals (Board) in November 1990.  The current appeal comes 
before the Board from a rating decision of August 1994 from 
the Louisville, Kentucky Regional Office (RO) which declined 
to reopen the claim for entitlement to service connection for 
PTSD.

The Board notes that the issue of service connection for 
alcoholism which was previously on appeal was withdrawn from 
appellate consideration by the veteran upon personal hearing 
on appeal in August 1998.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in a 
decision dated in November 1990 on the basis a recognized 
stressor was not identified such that PTSD associated with a 
traumatic experience in service could not be found.

2.  The evidence associated with the claims file subsequent 
to the Boards November 1990 denial of the claim, when 
considered either alone or in conjunction with evidence 
previously of record, is cumulative and redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Boards decision of November 1990 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 3.105, 20.1105 (1998).

2.  The evidence received since November 1990 is not new and 
material to reopen the appellants claim for service 
connection for PTSD.  38 U.S.C.A. §§ 5107, 5108, (West 1991); 
38 C.F.R. § 3.156, (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for PTSD was denied by a decision of Board 
dated in November 1990.  The Board determined that while the 
veteran had served in Vietnam and had been diagnosed as 
having PTSD, the diagnosis of such was not clinically 
supported as his exposure to a psychologically traumatic 
stressor had not been confirmed.  It was determined that any 
diagnosis of PTSD was not considered reliable for which 
service connection could be granted. 

The evidence associated with the claims file prior to the 
Boards November 1990 decision consists of extensive 
information and documentation, to include: 
service medical records; portions of service personnel 
records; private medical records pertaining to 
hospitalizations in April 1980, June 1982, April 1983, 
September 1985, and October 1985; VA medical records dated 
between 1978 and 1985; a number of statements and 
correspondence from the veteran; the report of an October 
1986 VA psychiatric examination; a February 1987 letter 
pertaining to the veteran's criminal history; a April 1987 
substantive appeal (VA Form 9); statements received in June 
1987 from the veteran's mother, brother, and former spouse; 
the transcript of a September 1989 hearing held at the RO; 
and the report of a May 1990 VA psychiatric examination.

Evidence received subsequent to the 1990 Board decision 
consists of extensive information and documentation to 
include, duplicates of service administrative records, the 
discharge summary from a period of hospitalization between 
May and July 1994, photographs from the veterans school 
yearbook, a certificate dated in July 1997 showing attendance 
in a PTSD program, the transcript of a personal hearing held 
at the RO in November 1995, printed material evidencing a 
Vietnam chronology, a Vietnam War Almanac, extensive VA 
outpatient and inpatient clinical records dated between 1978 
and 1995, Social Security disability examination reports 
dated in October 1988 and August 1996, the discharge summary 
of an admission to RPI between February and March 1987, 
the report of a VA examination conducted in July 1997 and the 
transcript of a personal hearing held in August 1998 before a 
Member of the Board sitting at Louisville, Kentucky (the 
cover sheet of that hearing erroneously indicated that the 
hearing was held in Phoenix, Arizona).

The question now presented is whether new and material 
evidence has been received since the November 1990 denial of 
service connection for PTSD which would permit reopening of 
the claim.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991). 

Analysis

A Board decision is final and may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1997); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New evidence, submitted to reopen a 
claim, will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  All evidence 
submitted since the last final decision must be reviewed.  If 
the Boards decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

Under 38 C.F.R. § 3.156(a): New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1997).  With regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 154(b) 
(West 1991).  See also 38 U.S.C.A. § 1110 (West 1991).

The United States Court of Appeals for Veterans Claims has 
held that [w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veterans lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veterans testimony is found to be 
satisfactory, e.g., credible, and consistent with the 
circumstances, conditions, or hardships of [combat] 
service.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1997).

At the time of the November 1990 RO decision denying service 
connection for PTSD, the evidence indicated that while the 
veteran had been diagnosed on occasion as having PTSD, 
credible supporting evidence that the claimed inservice 
stressors occurred was not demonstrated.  Additionally, the 
veteran was shown to have had a noncombat military 
occupational specialty (supply-administrative), and was not 
awarded any decorations generally associated with significant 
combat exposure or valorous action.  As such, the veteran did 
not meet essential elements in establishing a claim of 
service connection for PTSD. 

The relevant evidence received after the Boards November 
1990 RO decision includes voluminous VA and private clinical 
records dating from 1978 showing the veteran received 
treatment for multiple physical complaints and disorders, as 
well as for continuing alcohol abuse and PTSD.  A criminal 
record chronology was received indicating that he had been 
arrested numerous times for varying antisocial behaviors and 
illegal offenses over the years from 1975.  He was admitted 
into a VA PTSD program between May and July 1994 and received 
a certificate for successful completion of such.  The 
appellant presented testimony upon personal hearings on 
appeal in November 1995 and August 1998 elaborating upon 
claimed stressful experiences in Vietnam, and the 
difficulties he had experienced in civilian life since his 
return from active duty.  He submitted printed material which 
chronicled the course of the Vietnam War during 1969.  An 
article entitled the Vietnam War:An Almanac was received 
presenting an overview of causes and effects of PTSD.  The 
appellant submitted yearbook photographs of students with 
whom he had attended school, including one who he claimed was 
killed in Vietnam which contributed to his stressors after he 
learned of his death.  A letter dated in November 1996 was 
received from the Department of the Navy advising that 
information provided to verify the veterans stressors was 
insufficient for the purpose of conducting any meaningful 
research on the veterans behalf due to the lack of specific 
combat incidents as recalled by the appellant.  Documentation 
for Social Security disability purposes consisting of 
comprehensive psychological reports dated in October 1988 and 
August 1996, and a discharge summary of an admission to RPI 
between February and March 1987 reflect that he was awarded 
such benefits primarily on account of substance abuse and 
personality disorders. 

After a careful review of the all the documentation in 
support of the veterans claim, the Board finds that while 
most of the evidence received since November 1990 may be new 
in the sense that it was not considered by the RO at that 
time, it is not material as to the basis of the prior 
disallowance as it is not necessary to be considered in order 
to fairly decide the merits of the claim.  That is, it still 
does not provide credible supporting evidence that the 
claimed in-service stressors actually occurred.  38 C.F.R. 
§ 3.304(f) (1997).  Consequently, the additional clinical, 
testimonial and other evidentiary information which has been 
generated since the November 1990 decision is essentially 
cumulative and redundant in nature, when considered in 
conjunction with the evidence as a whole.  In the absence of 
a showing of a credible in-service stressor, there is no 
reasonable possibility that the outcome could be changed.  
See 38 C.F.R. § 3.304(f) (1997).  Accordingly, the Board 
concludes that the proffered evidence is not new and material 
and does not provide a basis to reopen this claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

It should also be noted that while the appellant may well 
believe that an association exists between his Vietnam 
experiences and a diagnosis of PTSD, and has presented ample 
statements and testimony to this effect, it is pointed out 
that assertions by him without supporting competent evidence, 
even if new, are not sufficient to reopen the claim.  See 
Moray v. Brown, 5 Vet.App. 211, 214 (1993).  Moreover, the 
Court has held that if it is determined that the veteran did 
not engage in combat, credible supporting evidence from any 
source showing that his claimed inservice stressor actually 
occurred is required for him to prevail.  See Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 95 (1996); Doran v. Brown, 6 Vet. App. 283, 290 
(1994).  The veterans lay testimony regarding the stressor 
is insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, 6 Vet. 
App. at 290.  The Board points out that in the absence of 
credible support evidence of stressors from other sources, 
and for the reasons set forth above, the veterans testimony 
and statements obtained since November 1990 are inadequate to 
reopen the claim and establish service connection for PTSD.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim for 
service connection for PTSD and an explanation as to why his 
current attempt to reopen the claim must fail.  See Graves v. 
Brown, 9 Vet. App. 172, 173 (1996); Robinette, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

The claim for service connection for PTSD is not reopened and 
the appeal is therefore denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

(Continued on next page)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
